IN THE SUPREME COURT OF TEXAS

                                 No. 04-0850

  IN RE  ROMAN CATHOLIC DIOCESE OF AUSTIN, TEXAS AND GREGORY AYMOND, BISHOP
                       OF THE DIOCESE OF AUSTIN, TEXAS

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relators'  emergency  motion  for  temporary   relief,   filed
September 24, 2004, is granted.   The following trial court orders in  Cause
No. GN304799, styled Mark Hill v. Roman Catholic Church Diosese  of  Austin,
Texas, His Excellency, Gregory Aymond, Ordinary, Bishop and Trustee  of  the
Diocese of Austin, Texas and Rev. Fr. James O'Connor, in the  53rd  District
Court of Travis County, Texas, dated September 1, 2004, are  stayed  pending
further order of this Court:
   a) Order on Plaintiff's Motion to Compel Production of Documents from the
      Roman Catholic Diocese of Austin and Bishop Gregory Aymond  Responsive
      to Plaintiff's First Request for Production;
   b) Order on Plaintiff's Motion to Compel Second Request for Production of
      Documents to the Roman Catholic Diocese of Austin, Texas; and
   c) the portion of the trial court's Order on Plaintiff's Motion to Compel
      Production  the  Depositions  of  Defendant  Fr.  O'Connor   and   his
      Excellency, Gregory Aymond, Ordinary/Bishop of the Dioceses of Austin,
      Texas relating to the deposition of Bishop Gregory Aymond.
   In addition, the portion of the Third Court of Appeals' opinion in  Cause
   No. 03-04-00541-CV, styled In re  Roman Catholic Diocese of Austin, Texas
   and Gregory Aymond, Bishop of the Diocese  of  Austin,  Texas,  requiring
   production of certain documents by  5:00  p.m.,  September  27,  2004  is
   stayed pending further order of this Court.


      2.    The real party in interest is requested to file  a  response  to
relators' petition for writ of mandamus on or before 3:00 p.m.,  October  7,
2004.

            Done at the City of Austin, this September 27, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas
                                  By Claudia Jenks, Chief Deputy Clerk